Exhibit 10.47b

SECOND AMENDMENT TO OFFER LETTER

InterMune, Inc. (“InterMune” or the “Company”) and Scott Seiwert (“Executive”)
entered into an Offer Letter agreement which was accepted by Executive on
May 29, 2003 (the “Offer Letter”), and the parties previously amended the Offer
Letter in August 2008 (the “Prior Amendment”). In order to reflect Executive’s
recent designation as a member of the Company’s executive committee, the
following agreement (the “Agreement”) between InterMune, Inc. and Executive is
intended to amend and restate the Prior Amendment in its entirety, and the Prior
Amendment shall have no further force or effect. Other than as specifically
provided below, all terms and conditions of the Offer Letter continue in full
force and effect. Payments pursuant to this Agreement shall be subject to all
required tax withholding.

1. Severance Pay in the Event of Termination (Not For Cause). Although Executive
remains an at-will employee of InterMune, InterMune agrees that in the event
Executive is terminated by the Company other than for “Cause” (as that term is
defined below) in the absence of a “Change in Control” of InterMune (as that
term is defined below) and the termination of employment constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”), Executive will receive the
following benefits, provided that Executive delivers to the Company, within
fifty (50) days after the Separation from Service, a general release duly signed
by Executive that releases the Company from all of Executive’s actual or
potential claims against InterMune, and such release shall not have been revoked
by Executive within any period permitted under applicable law:

 

  •  

If Executive has completed less than one (1) full year of service as an
InterMune employee, Executive will receive six (6) months base salary at
Executive’s final rate of pay, six (6) months benefits continuation (i.e.,
Company-provided COBRA payments), and six (6) months immediate acceleration of
vesting of each of Executive’s outstanding equity grants, whether stock options
or restricted shares.

 

  •  

If Executive has completed at least one (1) year but less than two (2) years of
service as an InterMune employee, Executive will receive nine (9) months base
salary at Executive’s final rate of pay, nine (9) months benefits continuation
(i.e., Company-provided COBRA payments), and nine (9) months immediate
acceleration of vesting of each of Executive’s outstanding equity grants,
whether stock options or restricted shares.

 

  •  

If Executive has completed two (2) years of service or more as an InterMune
employee, Executive will receive twelve (12) months base salary at Executive’s
final rate of pay, twelve (12) months benefits continuation (i.e.,
Company-provided COBRA payments), and twelve (12) months immediate acceleration
of vesting of each of Executive’s outstanding equity grants, whether stock
options or restricted shares.

 

  •  

If such termination not for Cause occurs in the second half of the calendar
year, Executive also will receive a pro rata share of Executive’s target bonus
for that year.

The acceleration of vesting provided for in this Section 1 of this Agreement is
intended to be in lieu of any acceleration rights provided in the operative
Stock Option Agreement, and in addition to any



--------------------------------------------------------------------------------

acceleration rights provided in the operative Stock Plan documents. All other
terms and conditions applicable to Executive’s equity grants, e.g., with regard
to exercise after termination, forfeiture, etc., will continue to be governed by
the operative Stock Option Agreement and Stock Plan document. Cash compensation
required to be paid pursuant to this Section 1 of the Agreement will be paid in
a single lump-sum payment within sixty (60) days following the date of the
Separation from Service.

2. Compensation upon Change in Control. In the event of a Change in Control of
the Company that results in: (i) Executive’s termination by the Company without
Cause, or (ii) Executive’s resignation for “Good Reason,” which for purposes of
this Agreement shall mean either (a) a material diminution in Executive’s
duties, title or compensation, or (b) a requirement that Executive relocate more
than fifty (50) miles from the Company’s Home Office location, any of which
event occurs within one (1) year after the Change in Control (a “Triggering
Event”), and the termination of employment constitutes a Separation from
Service, Executive will receive the following benefits described in this
Section 2, provided that Executive delivers to the Company, within fifty
(50) days after the Separation from Service, a general release duly signed by
Executive that releases the Company from all of Executive’s actual or potential
claims against InterMune, and such release shall not have been revoked by
Executive within any period permitted under applicable law. In order to resign
for Good Reason, Executive must provide written notice to the Company of the
existence of the Triggering Event within 90 days after the initial existence of
such Triggering Event. Upon receipt of such notice of the Triggering Event, the
Company will be provided with a period of 30 days during which it may remedy the
Triggering Event and not be required to provide for the payments and benefits
described herein as a result of the proposed resignation due to the Triggering
Event specified in the notice. If the Triggering Event is not remedied within
the period specified in the preceding sentence, Executive may resign for Good
Reason as a result of the Triggering Event specified in the notice, provided
that such resignation must occur within six months after the initial existence
of such Triggering Event.

(a) Cash Compensation: Two (2) years base salary at Executive’s final rate of
pay and two (2) years benefits continuation (i.e., Company-provided COBRA
payments). If a Triggering Event occurs in the second half of the calendar year,
Executive also will receive a pro rata share of Executive’s target bonus for
that year. The base salary and any pro rata target bonus payment described in
this Section 2(a) will be paid in a single lump-sum payment within sixty
(60) days following the date of the Separation from Service.

(b) Options or Restricted Share Grants: Vesting of all outstanding equity grants
(including InterMune stock option grants, InterMune restricted stock grants, and
any grants made by the acquiring entity) will immediately accelerate. The
acceleration of vesting provided for in this Section 2 of this Agreement is
intended to be in lieu of any acceleration rights provided in the operative
Stock Option Agreement, and in addition to any acceleration rights provided in
the operative Stock Plan document. All other terms and conditions applicable to
Executive’s equity grants, e.g., with regard to exercise after termination,
forfeiture, etc., will continue to be governed by the operative Stock Option
Agreement and Stock Plan documents.

 

2



--------------------------------------------------------------------------------

(c) Transition Management Services: Executive will receive executive transition
management services for a one-year period following the Separation from Service
with Lee Hecht Harrison, Right Management, or a similar outplacement firm, up to
a cap of Forty Thousand Dollars ($40,000).

3. Retention Bonus. Executive will also be entitled to receive a retention bonus
in the amount of One Hundred Fifty Thousand Dollars ($150,000), payable on
July 31, 2009, provided that, as of that date: (a) Executive is an employee of
InterMune in good standing (i.e., Executive is not on a Performance Improvement
Plan), (b) InterMune has concluded a partnership or other collaborative
agreement for one of the following programs: (i) HCV helicase inhibitor,
(ii) second generation pirfenidone, or (iii) second generation HCV protease
inhibitor (macrocyclic or nonmacrocyclic), and all material program milestones
relating to that partnership or collaboration are proceeding on schedule, and
(c) there has been no Change in Control of the Company (as defined below). As of
January 5, 2009, the Board of Directors determined that Item (b) has been
achieved.

4. Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Company at the time of the Separation
from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six-month period measured from the date of the
Separation from Service or (b) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 4 shall be paid in a lump sum to Executive, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein.

5. Definitions.

For purposes of this Agreement, “Cause” shall mean any of the following:

 

  •  

Willful refusal to follow lawful and reasonable corporate policy or Chief
Executive Officer directives; or

 

  •  

Willful failure, gross neglect or refusal to perform duties; or

 

  •  

Willful act that intentionally or materially injures the reputation or business
of the Company; or

 

  •  

Willful breach of confidentiality that has a material adverse affect on the
Company; or

 

  •  

Fraud or embezzlement; or

 

  •  

Indictment for criminal activity.

For purposes of this Agreement, “Change in Control” shall mean any of the
following:

 

  •  

A sale, lease or other disposition of all or substantially all of the securities
or assets of the Company; or

 

  •  

A merger or consolidation in which the Company is not the surviving corporation;
or

 

3



--------------------------------------------------------------------------------

  •  

A reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise.

 

/s/ Scott Seiwert     Scott Seiwert     Dated: March 26, 2009 INTERMUNE, INC.  
  By:   /s/ Howard Simon     Dated: 3/26, 2009 Its:   SVP, HR & Associate Gen
Counsel      

 

4